timely petition. Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                (2003). Therefore, we conclude that the district court did not err in
                denying the petition as procedurally barred. 3 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 4




                                                                                     J.




                                                                                 ,   J.
                                                   Saitta




                      3 Further, to the extent that appellant claimed an alleged language
                barrier provided good cause, the language barrier would not provide good
                cause in the instant case as appellant litigated two prior post-conviction
                motions. See Mendoza v. Carey, 449 F.3d 1065, 1070 (9th Cir. 2006)
                (holding that equitable tolling requires a non-English-speaking petitioner
                demonstrate that during the time period, the petitioner was unable to
                procure either legal materials in his own language or translation
                assistance despite diligent efforts). The first motion was filed during the
                time period to file a timely petition. Bad advice from an inmate law clerk
                about post-conviction remedies would not provide good cause. See Phelps
                v. Director, Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988).

                      4We  have considered the proper person letter received on November
                12, 2013, and we conclude that no action is required as this court
                considered the documents filed in the record prior to the district court's
                oral decision on the petition.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 19474
                  cc: Hon. Stefany Miley, District Judge
                       Yoel Guerra
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(U) 1947A    oe